Filed 12/11/14 Ontario Mountain Village Assn. v. City of Ontario CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



ONTARIO MOUNTAIN VILLAGE
ASSOCIATION et al.,
                                                                         E058344
         Plaintiffs and Appellants,
                                                                         (Super.Ct.No. CIVRS1200998)
v.
                                                                         OPINION
CITY OF ONTARIO,

         Defendant and Respondent.




         APPEAL from the Superior Court of San Bernardino County. Barry L. Plotkin,

Judge. (Retired judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Briggs Law Corporation, Cory J. Briggs and Mekaela M. Gladden for Plaintiffs

and Appellants.

         Best Best & Krieger, Michelle Ouellette, Richard T. Egger, and Sarah E.

Owsowitz for Defendant and Respondent.




                                                             1
                                    I. INTRODUCTION

       Plaintiffs and appellants, Ontario Mountain Village Association (OMVA) and

Phillip J. Meza, appeal from the judgment denying their complaint for declaratory and

injunctive relief and writ petition to invalidate Ordinance No. 2947, adopted by defendant

and respondent, City of Ontario (the City), in December 2011. The ordinance extended,

by one year, the expiration dates of all development plans, conditional use permits, and

variance approvals (permits) previously approved by the City and scheduled to expire on

or before March 1, 2013. The City adopted similar extension ordinances in March 2009,

January 2010, and March 2011.

       Plaintiffs appeal, claiming the City (1) violated section 54957.5 of the Ralph M.

Brown Act (Gov. Code § 54509 et seq.)1 (the Brown Act) in refusing to disclose, until

after the December 6, 2011, city council hearing on the ordinance, a legal memorandum

the city attorney summarized and distributed to the council members during the hearing;

(2) violated their due process right to a fair hearing in refusing to disclose the legal

memorandum until after the December 6 hearing; (3) violated the California

Environmental Quality Act (CEQA) (Pub. Resources Code, § 21000 et seq.) in failing to

substantiate its determination that the ordinance was exempt from environmental review

because it was not a “project” within the meaning of CEQA; and (4) violated various




       1 All further statutory references are to the Government Code unless otherwise
indicated.

                                               2
provisions of the Ontario Municipal Code (OMC) in approving the ordinance. We find

these claims without merit and affirm the judgment.

                                    II. BACKGROUND

       The subject ordinance states its adoption was “necessary to the support of the

future economic recovery of the City” because, “with the slow recovery in the economy,

developers, and land and business owners face the prospect of having their . . . approvals

expire before they can obtain financing or have their projects make any sort of economic

sense to build,” and the ordinance would spare such persons “the added time and

expense” of having “to go through the entitlement process again” and “obtain[] new

approvals.” The City cited the same reasons in adopting similar extension ordinances in

March 2009, January 2010, and March 2011.

       A public hearing on the ordinance was duly noticed and placed on the agenda for

the 6:00 p.m. November 15, 2011, city council meeting. During the afternoon of

November 15, a staff member from the law office of Cory J. Briggs, counsel for

plaintiffs, went to the city clerk’s office and asked to see all materials constituting the

public record of the proceedings for the ordinance. The staff member was told the

relevant public records consisted of three items: the November 15 meeting agenda, a

two-page agenda report on the proposed extension ordinance, and the proposed extension

ordinance itself.

       Later during the afternoon of November 15, Briggs faxed a letter to the city

council on behalf of Meza, opposing the ordinance on numerous grounds (November 15


                                               3
letter). At the 6:00 p.m. hearing on November 15, the city council acknowledged the

City’s receipt of Briggs’s November 15 letter and voted to continue the hearing to

December 6.

       On November 16, Briggs, this time acting on behalf of OMVA, faxed a public

records request to the city clerk, seeking all public records the City was considering in

connection with the ordinance, including all permits to be extended by it (November 16

public records request). The City responded to Briggs’s November 16 public records

request by e-mail on November 17, and by United States mail on November 22. The

City’s November 22 letter referred Briggs to City Hall for inspection and copying of

some of the records requested, requested clarification of part of the request, and included

a three-page listing of all active (unexpired) permits to be extended by the extension

ordinance.2

       On December 2, 2011, the law firm of Best Best & Krieger e-mailed an eight-page

legal memorandum, dated December 2, 2011, to two City officials: city manager, Chris

Hughes, and director of planning, Jerry Blum (the legal memorandum). The subject line

of the e-mail read, “Ontario Wal-Mart Memorandum - Attorney Client Privilege,” but the

legal memorandum itself does not state it was attorney-client privileged or confidential.

       2  Briggs later claimed he never received the November 22 letter or the active
permit listing, and did not learn what permits would be extended until after the December
6 hearing on the extension ordinance. On the afternoon of December 6, OMVA filed suit
against the City, alleging it had not received the public records it requested in its
November 16 public records request. The summons and complaint were served on the
city clerk shortly before the December 6 hearing on the extension ordinance. OMVA
dismissed the lawsuit in October 2012.

                                             4
The legal memorandum states it was “from” three attorneys at Best Best and Krieger,

including John Brown, a partner at the firm who served as city attorney. Best Best and

Krieger had a contract to provide legal services to the City.

       The legal memorandum analyzed the objections to the ordinance raised in Briggs’s

November 15 letter to the City, and concluded the ordinance would not violate the OMC,

CEQA, or other applicable law, contrary to the claims raised in the November 15 letter.

The agenda for the December 6 regular city council meeting was posted after 2:00 p.m.

on Friday, December 2. The legal memorandum was not included in the “agenda

materials” for the ordinance, but a staff report and the proposed ordinance itself were

available.

       At the outset of the December 6 hearing, City Attorney Brown distributed copies

of the legal memorandum to all of the city council members. In addressing the council,

Brown noted the November 15 hearing on the ordinance was continued because Briggs

had submitted a letter objecting to the ordinance on the ground it violated various

applicable laws, including the OMC and CEQA. Brown told the council he prepared the

legal memorandum for its review and consideration and the memorandum would “of

course” be made “available to the public as well.” Brown then summarized the contents

of the legal memorandum, and explained why he and the other attorneys at Best Best and

Krieger concluded the adoption of the ordinance would not violate the OMC, CEQA, or

other applicable law.




                                             5
       The mayor confirmed that none of the city council members had any questions for

City Attorney Brown, and Briggs addressed the city council. Briggs first noted that

OMVA had just filed a lawsuit against the City, alleging it violated the Brown Act by

failing to produce all public records considered in connection with the ordinance,

including a listing of the permits to be affected, pursuant to OMVA’s November 16

public records request. Next, Briggs asked the mayor to provide him with a copy of the

legal memorandum Brown had just given the council members so he could respond to its

contents. The mayor refused Briggs’s request to review the legal memorandum, saying:

“I am ready to hear your response.”

       Briggs urged the city council not to adopt the ordinance and complained he had

not been given an opportunity to review and respond to the legal memorandum. Briggs

said his reasons for objecting to the ordinance were set forth in his November 15 letter,

and he also complained that the City had not produced all of the public records he

requested in his November 16 public records request, including copies of all active

(unexpired) permits extended by the extension ordinance. He advised the council

members that unless the hearing was continued again, and the City produced all of the

public records OMVA had requested, his clients, OMVA and Meza, would sue to

invalidate the ordinance. Other than Briggs, no members of the public commented on the

ordinance.

       After Briggs addressed the council, the mayor asked City Attorney Brown whether

the legal memorandum was a public record or was “still attorney client privilege[d].”


                                             6
Brown responded: “No it is absolutely public record, having been distributed to you and

I’ll be happy to make it available to Mr. Briggs and the [OMVA].” The hearing was then

closed. The city council deliberated on the ordinance, voted unanimously to approve it,

and adopted it at its December 20, 2011, regular meeting.

       On January 4, 2012, the City filed a notice of exemption with the San Bernardino

County Clerk, stating the ordinance was not subject to environmental review under

CEQA. Around January 5, the City received a letter from Briggs on behalf of OMVA

and Meza, alleging the legal memorandum should have been made available to the public

during the December 6 hearing at the same time City Attorney Brown distributed it to the

city council members.

       Plaintiffs filed the present complaint for declaratory and injunctive relief and writ

petition in February 2012. Following extensive briefing and a hearing on the merits, the

trial court issued a 32-page ruling denying the complaint for injunctive and declaratory

relief, and writ petition. Judgment in favor of the City was entered in December 2012.

This appeal followed.

                                    III. DISCUSSION

A. There Was No Brown Act Violation

       Plaintiffs claim the City violated section 54957.5, subdivision (a) of the Brown

Act when the mayor refused to give Briggs a copy of the legal memorandum until after

the December 6 hearing concluded. We conclude the legal memorandum was attorney-

client privileged—contrary to City Attorney Brown’s indication during the December 6


                                              7
hearing that it was not attorney-client privileged, and would be made available to the

public. (§ 6254, subd. (k).) Accordingly, the City was not required to provide a copy of

the legal memorandum to Briggs during the December 6 hearing, that is, “upon

[Briggs’s] request without delay.”3 (§ 54957.5, subd. (a).)

       Section 54957.5, subdivision (a) of the Brown Act states: “[A]gendas of public

meetings and any other writings, when distributed to all, or a majority of all, of the

members of a legislative body of a local agency by any person in connection with a

matter subject to discussion or consideration at an open meeting of the body, are

disclosable public records under the California Public Records Act . . . and shall be made

available upon request without delay. However, this section shall not include any writing

exempt from public disclosure under Section . . . 6254 . . . .” (Italics added.)

       All public records are subject to disclosure under the California Public Records

Act (the PRA) (Gov. Code, § 6250 et seq.), “‘“unless the Legislature has expressly

provided to the contrary.”’ [Citations.]” (Sierra Club v. Superior Court (2013) 57

Cal.4th 157, 166-167.) Section 6254, subdivision (k) of the PRA exempts from

disclosure as public records, “[r]ecords, the disclosure of which is exempted or prohibited


       3  Plaintiffs do not claim the ordinance is invalid based on the City’s alleged
violation of section 54957.5 of the Brown Act; instead, they seek a judicial declaration
that the City’s failure to make the legal memorandum available to Briggs before or during
the December 6 hearing violated section 54957.5 of the Brown Act. (Cf. § 54960
[mandamus, injunction, and declaratory relief action available to enjoin further Brown
Act violations by legislative bodies or local agencies] with § 54960.1 [prejudice must be
shown in order to invalidate a decision based on a Brown Act violation]; Galbiso v. Orosi
Public Utility Dist. (2010) 182 Cal.App.4th 652, 670-671.)

                                              8
pursuant to . . . provisions of the Evidence Code relating to privilege.” Privileged records

exempt from disclosure under the PRA include records that are attorney-client privileged.

(Evid. Code, § 954; Roberts v. City of Palmdale (1993) 5 Cal.4th 363, 370 (Roberts).)

       As the Roberts court explained, the Brown Act “does not purport to abrogate the

[attorney-client] privilege as to written legal advice transmitted from counsel to members

of the local governing body.” (Roberts, supra, 5 Cal.4th at p. 381.) Additionally,

Roberts clarified that “a local governing body is the holder of the attorney-client privilege

with respect to written legal opinions by the governing body’s attorney, and may assert

the privilege under [section 6254] of the [PRA] . . . .” (Id. at p. 373.)

       Based on undisputed facts, the trial court ruled the legal memorandum was not

attorney-client privileged because none of the city council members, including the mayor,

treated it as an attorney-client privileged communication during the December 6 hearing.

The court noted that none of the council members, including the mayor, objected when

Brown said the memorandum would “of course” be made available to the public, nor did

any of the council members or the mayor object when Brown discussed the contents of

the memorandum during the hearing. Accordingly, the court ruled the legal

memorandum was not exempt from public disclosure under section 54957.5, subdivision

(a) of the Brown Act or 6254, subdivision (k) of the PRA.

       Still, the trial court concluded there was no actionable Brown Act violation,

because the legal memorandum was provided to Briggs, and was made available to other

members of the public, immediately after the December 6 hearing in accordance with


                                              9
section 54957.5, subdivision (c) of the Brown Act. That provision states: “Writings that

are public records under subdivision (a) and that are distributed during a public meeting

shall be made available for public inspection at the meeting if prepared by the local

agency or a member of its legislative body, or after the meeting if prepared by some

other person.” (Italics added.)

       The court concluded the legal memorandum was not prepared by the City or a

member of the city council, but by “some other person,” namely, City Attorney Brown,

and the memorandum was thus “not required to be made available for public inspection

until after the [December 6 hearing].” And because the legal memorandum was made

available to the public immediately after the December 6 hearing, the court concluded

there was no actionable Brown Act violation.

       We agree there was no Brown Act violation, but for different reasons than the trial

court adopted. Based on undisputed facts, we conclude the legal memorandum was

attorney-client privileged, and the privilege was not waived during the December 6

hearing. (City of Alhambra v. County of Los Angeles (2012) 55 Cal.4th 707, 718

[appellate court independently reviews relevant law where the relevant facts are

undisputed and the matter presents a purely legal question].) The memorandum was

therefore exempt from public disclosure during the hearing, under section 54957.5,

subdivision (a) of the Brown Act, and was not a disclosable public record under section

6254, subdivision (k) of the PRA. It is therefore unnecessary to address whether the




                                            10
memorandum was properly disclosed after the December 6 hearing, pursuant to section

54957.5, subdivision (c).

       The holder of an attorney-client privilege may refuse to disclose or prevent

another person from disclosing “a confidential communication between client and

lawyer.” (Evid. Code, § 954.) Confidential communications between a client and lawyer

include “information transmitted . . . in confidence by a means which . . . discloses the

information to no third persons . . . .” (Evid. Code, § 952.) The opponent of the claim of

privilege has the burden of proving the communication was not confidential. (Evid.

Code, § 917, subd. (a).) Additionally, the right of any person to claim the attorney-client

privilege “is waived with respect to a communication protected by the privilege if any

holder of the privilege, without coercion, has disclosed a significant part of the

communication or has consented to disclosure made by anyone[,] [and] [c]onsent to

disclosure is manifested by any statement or other conduct of the holder of the privilege

indicating consent to the disclosure, including failure to claim the privilege in any

proceeding in which the holder has the legal standing and opportunity to claim the

privilege.” (Evid. Code, § 912, subd. (a), italics added.)

       Undisputed evidence shows the legal memorandum was a confidential

communication between the City and City Attorney Brown, and that the city council did

not waive the privilege during the December 6 hearing. The December 2 e-mail from

Best Best and Krieger, which accompanied the legal memorandum when it was e-mailed

to the city manager and the planning director on December 2, indicated the legal


                                             11
memorandum was attorney-client privileged. To be sure, the legal memorandum itself

did not state it was attorney-client privileged, but that is not dispositive.

       City Attorney Brown’s purported waiver of the privilege during the December 6

hearing was not binding on the City because there was no indication the city council

members consented to the waiver. (Roberts, supra, 5 Cal.4th at p. 373 [local governing

body is holder of attorney-client privilege regarding written legal opinions by governing

body’s attorney]; see Evid. Code, § 954.) None of the holders of the privilege, namely,

the mayor and the other city council members, indicated they agreed the memorandum

was not attorney-client privileged or that they were agreeing to waive the privilege at any

time during the December 6 hearing, including when City Attorney Brown was

summarizing its contents. To the contrary, by refusing to give a copy of the legal

memorandum to Briggs after City Attorney Brown concluded his remarks to the council,

the mayor plainly indicated he was not consenting to waive the attorney-client privilege

at that time.

       Accordingly, the City was not obligated to provide Briggs with a copy of the legal

memorandum “upon [his] request without delay,” that is, during the December 6 hearing,

when Briggs requested he be allowed to review the memorandum before he made his

presentation in opposition to the extension ordinance. (§ 54957.5, subd. (a).) It is

immaterial to plaintiffs’ Brown Act claim that a copy of the legal memorandum was

distributed to Briggs immediately following the December 6 hearing.




                                              12
B. Plaintiffs Were Not Deprived of a Fair Hearing on the Ordinance

       Plaintiffs next claim the City deprived them of their due process right to a fair

hearing on the ordinance, under Code of Civil Procedure section 1094.5, because the

mayor refused to allow Briggs to review the legal memorandum before he addressed the

city council on the ordinance during the December 6 hearing, and also because the City

failed to produce copies of all permits to be extended by the ordinance in response to

OMVA’s November 16 public records request. This claim also lacks merit.

       Code of Civil Procedure section 1094.5 governs judicial inquires “into the validity

of any final administrative order or decision made as the result of a proceeding in which

by law a hearing is required to be given, evidence is required to be taken, and discretion

in the determination of facts is vested in the inferior tribunal . . . .” (Code Civ. Proc.,

§ 1094.5, subd. (a).) But as a matter of law and as the trial court found, the adoption of

the extension ordinance was not an administrative order or decision; it was a legislative

act. (Friends of Sierra Madre v. City of Sierra Madre (2001) 25 Cal.4th 165, 172, fn. 2

[amendment or adoption of an ordinance is a legislative act].)4

       Judicial review of legislative acts is governed by Code of Civil Procedure section

1085, not section 1094.5. (Friends of Sierra Madre v. City of Sierra Madre, supra, 25

       4 “Generally speaking, a legislative action is the formulation of a rule to be
applied to all future cases, while an adjudicatory act involves the actual application of
such a rule to a specific set of existing facts.” (Strumsky v. San Diego County Employees
Retirement Assn. (1974) 11 Cal.3d 28, 34-35, fn. 2.) By extending, by one year, the
expiration dates of all previously-approved development plans and other permits set to
expire by March 1, 2013, the ordinance established a rule that applied prospectively. It
did not adjudicate a particular matter by applying a rule to a specific set of existing facts.

                                              13
Cal.4th at p. 172, fn. 2.) Under Code of Civil Procedure section 1085, “‘“‘review is

limited to an inquiry into whether the action was arbitrary, capricious or entirely lacking

in evidentiary support, . . .’” . . . [and] [t]he petitioner has the burden of proof to show

that the decision is unreasonable or invalid as a matter of law. [Citation.] . . . .’” (City of

Arcadia v. State Water Resources Control Bd. (2006) 135 Cal.App.4th 1392, 1409.) This

test also involves inquiry whether the legislative action was “‘contrary to established

public policy or unlawful or procedurally unfair.’” (Mike Moore’s 24-Hour Towing v.

City of San Diego (1996) 45 Cal.App.4th 1294, 1303.)5

       Plaintiffs have not shown the adoption of the ordinance was procedurally unfair.

(Code Civ. Proc., § 1085.) As discussed, plaintiffs were not entitled to review the

attorney-client privileged legal memorandum before or during the December 6 hearing, in

order to assist them in protesting the adoption of the ordinance. To the contrary, the city

council, as the holder of the attorney-client privilege, had the right to prevent the

disclosure of the legal memorandum to the public, including plaintiffs and their counsel,

Briggs. (Evid. Code, § 954.) The mayor exercised that privilege on behalf of the council

during the hearing, when he refused to provide a copy of the legal memorandum to

Briggs during the hearing. And because the legal memorandum was attorney-client




       5   Judicial inquiries under Code of Civil Procedure section 1085 are generally
questions of law subject to de novo review on appeal. (Mike Moore’s 24-Hour Towing v.
City of San Diego, supra, 45 Cal.App.4th at p. 1303.) The only exception occurs when
the trial court makes findings on foundational matters of fact; we are bound by such
findings if substantial evidence supports them. (Ibid.)

                                              14
privileged, it was not a disclosable public record under either the PRA or the Brown Act.

(Gov. Code, §§ 6254, subd. (k), 54957.5, subd. (a).)6

          Further, the legal memorandum contained no evidence or information concerning

the ordinance that was not known to plaintiffs at the time of the December 6 hearing.

The memorandum simply analyzed the objections to the extension ordinance that were

raised in OMVA’s November 15 letter opposing the ordinance. The letter claimed the

ordinance would violate the OMC, CEQA, and other law, and the memorandum analyzed

these claims without reference to any information that was not already available to the

public.

          Regarding OMVA’s CEQA objections, the legal memorandum concluded the

ordinance was exempt from environmental review under CEQA because it was not a

“project” within the meaning of CEQA. (Cal. Code Regs., tit. 14, § 15378 (Guidelines)

[“project” means “the whole of an action, which has a potential for resulting in either a

direct physical change in the environment, or a reasonably foreseeable indirect physical

change in the environment”].) Guideline section 15378 and related Guidelines were cited

in the proposed extension ordinance itself, and in the staff report on the ordinance, as the

reason the City concluded the ordinance was exempt from environmental review. The

          6
          The cases plaintiffs rely on to support their claim they were denied a fair hearing
on the extension ordinance involved adjudicatory, not legislative actions. (E.g., Nightlife
Partners, Ltd. v. City of Beverly Hills (2003) 108 Cal.App.4th 81 [administrative appeal
of adult entertainment regulatory permit]; English v. City of Long Beach (1950) 35 Cal.2d
155 [civil service board hearing regarding police officer dismissal]; Volstedt v. City of
Stockton (1990) 220 Cal.App.3d 265 [civil service commission hearing regarding
demotion of city employee].)

                                             15
proposed ordinance and the staff report were available to plaintiffs and their counsel

Briggs before the December 6 hearing.

       In rejecting plaintiffs’ due process/fair hearing claim, the trial court impliedly

found Briggs received the City’s November 22 letter to him, along with a listing of all

permits to be affected by the ordinance, in response to OMVA’s November 16 public

records request. We are bound by this finding because substantial evidence supports it.

(City of Arcadia v. State Water Resources Control Bd., supra, 135 Cal.App.4th at p.

1409.) Indeed, the administrative record shows the City sent Briggs a three-page listing

of all permits to be extended by the ordinance, along with the City’s November 22 letter,

in response to OMVA’s November 16 public records request. The City’s November 22

letter also directed Briggs to the “City Clerk / Records Management Department” if he

wished to “view the available files” regarding any of the permits to be extended by the

ordinance.

C. There Was No CEQA Violation

       Plaintiffs claim the City violated CEQA in concluding the extension ordinance

was not a “project” subject to environmental review under CEQA. (Pub. Resources

Code, § 21065 and Guidelines, §§ 15378 [defining “project” for purposes of CEQA],

15060, subd. (c)(3) [activity not subject to CEQA if it is not a “project” as defined in

Guidelines, § 15378], 15061, subd. (b)(3) [a “project” is exempt from CEQA if “it can be

seen with certainty that there is no possibility that the activity in question may have a

significant effect on the environment”].) We find no CEQA violation.


                                             16
       CEQA and the Guidelines “embody California’s strong public policy of protecting

the environment. ‘The basic purposes of CEQA are to: [¶] (1) Inform governmental

decision makers and the public about the potential, significant environmental effects of

proposed activities. [¶] (2) Identify ways that environmental damage can be avoided or

significantly reduced. [¶] (3) Prevent significant, avoidable damage to the environment

by requiring changes in projects through the use of alternatives or mitigation measures

when the governmental agency finds the changes to be feasible. [¶] (4) Disclose to the

public the reasons why a governmental agency approved the project in the manner the

agency chose if significant environmental effects are involved.’ (Cal. Code Regs., tit. 14,

§ 15002.)” (Tomlinson v. County of Alameda (2012) 54 Cal.4th 281, 285-286.)

       CEQA and the Guidelines establish a three-tiered process in order to ensure that

public agencies inform their development-related decisions with environmental

considerations. (Banker’s Hill, Hillcrest, Park West Community Preservation Group v.

City of San Diego (2006) 139 Cal.App.4th 249, 257; Guidelines, § 15002, subd. (k)

[describing three-step process].) The first tier of the process is jurisdictional, and

requires the agency to conduct a preliminary review to determine whether the proposed

activity in question—here, the ordinance—is subject to CEQA. (Muzzy Ranch Co. v.

Solano County Airport Land Use Com. (2007) 41 Cal.4th 372, 380.) An activity is not

subject to CEQA if it is not a “project” as defined in Guidelines section 15378.

(Guidelines, § 15060, subd. (c)(3); Pub. Resources Code, § 21065 [defining “project”].)




                                              17
        Guidelines section 15378 defines a project as “the whole of an action, which has a

potential for resulting in either a direct physical change in the environment, or a

reasonably foreseeable indirect physical change in the environment . . . .” “The term

‘project’ refers to the activity which is being approved and which may be subject to

several discretionary approvals by governmental agencies. The term ‘project’ does not

mean each separate governmental approval.” (Guidelines, § 15378, subd. (c).)

        If the agency properly finds an activity is not a project, the activity is exempt from

CEQA (Guidelines, § 15061, subd. (b)(3)), and no further environmental review is

necessary (Banker’s Hill, Hillcrest, Park West Community Preservation Group v. City of

San Diego, supra, 139 Cal.App.4th at p. 258). The agency need only prepare and file a

notice of exemption (Guidelines, §§ 15061, subd. (d), 15062, subd. (a)), citing the

relevant statute or section of the Guidelines the agency is relying upon to support the

exemption finding, and including a brief statement of reasons to support the exemption

finding (Guidelines, § 15063, subd. (a)). The notice of exemption must be filed

following the agency’s approval of the activity in question. (Guidelines, § 15062, subd.

(a).)

        In January 2012, following its adoption of the extension ordinance, the City filed a

notice of exemption stating the ordinance was not subject to CEQA under Guidelines

sections 15061, subdivision (b)(3) and 15060, subdivision (c)(3), because it would not

result in a direct or reasonably foreseeable indirect change in the environment, and was




                                              18
thus not a project within the meaning of Guidelines section 15378.7 Under Guidelines

section 15061, subdivision (b)(3), known as the “common sense exemption” to CEQA,

an activity is not subject to CEQA “[w]here it can be seen with certainty that there is no

possibility that the activity in question may have a significant effect on the environment

. . . .” (Muzzy Ranch Co. v. Solano County Airport Land Use Com., supra, 41 Cal.4th at

p. 380; Davidon Homes v. City of San Jose (1997) 54 Cal.App.4th 106, 115 [noting

distinction between categorical exemptions under Guidelines, § 15061, subd. (b)(2) and

the “‘common sense exemption’” of § 15061, subd. (b)(3)].)

       Whether an activity is a project for purposes of CEQA is a question of law we may

determine based on undisputed evidence in the appellate record. (Muzzy Ranch Co. v.

Solano County Airport Land Use Com., supra, 41 Cal.4th at p. 382.) Based on

undisputed evidence, we agree with the trial court that the City properly determined the

extension ordinance was not a project, and was therefore exempt from CEQA, under the

common sense exemption of section 15061, subdivision (b)(3) of the Guidelines.

(Guidelines, §§ 15061, subd. (b)(3), 15378.)

       Indeed, the extension ordinance did not approve any new development permits; it

only extended, by one year, the expiration dates of previously-approved permits which

would have otherwise expired by March 1, 2013. As such, the ordinance was certain to

have no direct or reasonably foreseeable indirect environmental impacts—beyond the


       7The same exemption findings were made in support of the similar extension
ordinances the City adopted in March 2009, January 2010, and March 2011.

                                            19
impacts resulting from the original approval of the permits the ordinance extended.

Presumably, the underlying permits underwent environmental review, to the extent

required by law, when they were originally approved.

       Relying principally on Communities for a Better Environment v. South Coast Air

Quality Management Dist. (2010) 48 Cal.4th 310, 328, plaintiffs argue the starting point

for determining whether the ordinance would have any environmental impacts was the

“existing physical conditions” on the ground, that is, the “baseline” environmental

conditions as of December 6, 2011, when the City voted to adopt the ordinance, and not

earlier, when the council approved the underlying permits extended by the ordinance.

But plaintiffs have not explained how extending the expiration dates of any of the

previously-approved permits would have resulted in any direct or reasonably foreseeable

indirect environmental impacts beyond the impacts associated with the permits when they

were originally approved. (Guidelines, § 15378.)

       Communities for a Better Environment is also inapposite because it involved a

project—a proposal by a petroleum refinery operator to increase its operating capacity.

(Communities for a Better Environment v. South Coast Air Quality Management Dist.,

supra 48 Cal.4th at p. 317.) The state Supreme Court concluded the baseline for

determining whether the increased capacity would have any environmental impacts was

the level of emissions the refinery produced before the proposed increase in its capacity,

not the higher level of emissions the refinery was allowed to produce, but had never

produced, under its existing permits. (Id. at pp. 317, 320-322.) In contrast, the ordinance


                                            20
is not a project because there was no possibility it would have any significant

environmental effects. (Guidelines, § 15061, subd. (b)(3).) As such, there is no question

of the proper baseline for assessing any enviromental impacts of the ordinance.

       Plaintiffs claim the City failed to substantiate its exemption determination because

the notice of exemption does not include a statement of reasons to support its finding that

the extension ordinance was exempt from CEQA. Among other things, a notice of

exemption must include a brief description of the project and “[a] brief statement of

reasons” to support the agency’s finding that the activity in question is exempt from

CEQA. (Guidelines, § 15062, subd. (a).) Here, the notice of exemption satisfied these

requirements. It describes the project as “[a]n ordinance . . . granting a one-year time

extension to all development plan, conditional use permit and variance approvals which

are active and due to expire on or before March 1, 2013” (Guidelines, § 15062, subd.

(a)(1)), and states the ordinance is not subject to CEQA because it will not result in a

direct or reasonably foreseeable indirect physical change to the environment (Guidelines,

§ 15062, subd. (a)(4)). In light of the project description, the reference to the common

sense exemption in the notice is a sufficient “statement of reasons” to support the City’s

conclusion that the ordinance was exempt from CEQA.

D. The City Did Not Violate the OMC in Adopting the Ordinance

       Plaintiffs claim the City “did not follow its own municipal code provisions for

extending permits” in adopting the extension ordinance. They rely on OMC provisions

that apply when an applicant requests an extension of time to implement a development


                                             21
plan, conditional use permit, or variance. (OMC §§ 9-1.0835 [development plan

extensions], 9-1.0950 [conditional use permit extensions], 9-1.1035 [variance

extensions].) None of these provisions apply here, because none of the permit holders

applied to extend their permits; instead, the City proposed adopting the ordinance. The

OMC contains no provisions governing the City’s adoption, on its own initiative, of

ordinances extending development plans, conditional use permits, or variances. And as

plaintiffs concede, the City was authorized to adopt the ordinance pursuant to its general

police power. (See § 37100 [city legislative body may pass ordinances not in conflict

with state or federal law].)

       Plaintiffs further argue the city council failed to follow applicable procedures set

forth in the OMC for amending the Ontario development code, including (1) OMC

section 9-1.0305, which provides, “[a]n amendment may also be initiated by . . . action of

the City Council in the form of a request to the Planning Commission . . . .”; and (2)

OMC section 9-1.0330. These provision were inapplicable simply because the ordinance

did not amend the City’s development code. Nor does the Ontario development code

contain any provisions governing the city council’s authority to extend the expiration

dates of any outstanding development permits.

       Plaintiffs also point to OMC section 9-1.0330, which provides: “When a public

hearing is held in order to approve the application, the Council shall make a specific

finding that the amendment application is consistent with the objectives of the

Development Code and the General Plan.” (Italics added.) This provision did not apply


                                             22
because the ordinance was initiated by the city council, not an applicant, and the

ordinance did not amend the development code or the general plan.

       Finally, plaintiffs rely on Tustin Heights Assn. v. Bd. of Supervisors (1959) 170

Cal.App.2d 619 to support their claim that the City was bound by provisions of the OMC

in adopting the ordinance. Again, however, nothing in the OMC governed the city

council’s adoption, on its own initiative, of the ordinance. In Tustin Heights, the board of

supervisors violated county ordinances in approving an amended application for a

conditional use permit after the county planning commission rejected the applicant’s

original application. (Id. at pp. 629-630.) The court concluded that the board’s approval

of the amended application violated county ordinances, because the planning commission

had not reviewed the amended application. (Id. at p. 630.) But here, the City violated

none of its municipal or development code provisions in adopting the ordinance.

                                   IV. DISPOSITION

       The judgment is affirmed. The City shall recover its costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               KING
                                                                                           J.
We concur:

McKINSTER
                Acting P. J.

CODRINGTON
                          J.



                                            23